Citation Nr: 0620251	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  03-28 774A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date earlier than October 9, 2002 
for a 60 percent rating for pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Robert A. Laughlin, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Paul L. Sorisio, Associate Counsel

INTRODUCTION

The veteran had active service from January 1979 until 
October 1979.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Lincoln, Nebraska.

In April 2006, the veteran testified at a videoconference 
hearing before the undersigned.  A transcript of that hearing 
has been associated with the claims file.  The Board 
acknowledges the letter submitted by veteran's accredited 
representative that was received by the Board in May 2006.  
This letter corrected and clarified the Transcript of Hearing 
dated April 4, 2006.

At the hearing just noted, the veteran's representative 
stated that additional evidence would be submitted.  Such 
evidence was received at the Board on April 20, 2006, within 
30 days of the hearing.  A statement waiving RO jurisdiction 
over the new evidence is not associated with the claims 
folder.  In any event, the Board finds that the new evidence 
is not pertinent to this appeal.  38 C.F.R. § 20.1304(c) 
(2005) ("Evidence is not pertinent if it does not relate to 
or have a bearing on the appellate issue or issues.").  
Indeed, in the letter accompanying the new evidence, the 
veteran's representative stated that "it is clear [the new 
evidence] pertain[s] to medical concerns other than the 
Veteran's extensive skin problems."  Since the new evidence 
is not pertinent to the issue on appeal, it is not for 
consideration in adjudicating the claim.  For this reason, 
the absence of a waiver as to such evidence does not 
prejudice the veteran here.  

Also at the April 2006 hearing, allegations of clear and 
unmistakable error (CUE) were raised regarding previous final 
rating decisions.  However, the Board finds that the CUE 
claims are not ripe for the Board's adjudication.  Indeed, 
the Board does not have jurisdiction over the CUE claims 
because the RO has not yet been given an opportunity to 
adjudicate these claims.  Since these matters have not been 
adjudicated by the RO, they are referred back for appropriate 
action.  Kellar v. Brown, 6 Vet. App. 157 (1994).  
Additionally, VA has not provided notice of the law regarding 
CUE or of the evidence necessary to support his claims, 
further precluding adjudication of the CUE claims at the 
present time.    

Again, the claims of CUE raised as to the May 1994 and 
January 1995 rating decisions are referred back to the RO.  
Moreover, the veteran also remains free to raise CUE claims 
with the RO as to the July 1998 and March 1999 rating 
decisions if he so chooses.  

While the Board refers the CUE claims back to the RO, 
adjudication of the earlier effective date claim is 
permissible at this time because the two issues are not found 
to be "inextricably intertwined." See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (stating that two or more issues 
are inextricably intertwined if one claim could have 
significant impact on the other).  The reasons and bases for 
this determination will be set forth below.
 
The Board notes that CUE was alleged only as to the May 1994 
and January 1995 rating decisions.  CUE was not alleged 
generally (i.e., all prior rating decisions) or specifically 
as to the prior final July 1998 and March 1999 rating 
decisions.  Because CUE was not claimed as to the 1998 and 
1999 ratings actions, a determination as to whether CUE 
exists in the 1994 or 1995 decisions could not have a 
significant impact on the veteran's request for an effective 
date earlier than October 9, 2002, for a 60 percent 
evaluation.  Indeed, the effect of the last final denial in 
March 1999 is to preclude a rating assignment prior to that 
date, as will be explained in detail in the body of the 
discussion.  This is true whether or not CUE is found as to 
1994 or 1995 rating decisions.  As such, the CUE claims and 
the instant earlier effective date issue are not inextricably 
intertwined under Harris, and the Board may proceed to 
adjudicate the earlier effective date claim at this time.


FINDINGS OF FACT

1.  In a March 1999 rating decision, the RO continued a 
noncompensable evaluation of the veteran's service connected 
pseudofolliculitis barbae; the veteran did not appeal the 
March 1999 rating decision and it became final.  

2.  On October 9, 2002, the RO received the veteran's claim 
of entitlement to an increased rating for his service-
connected pseudofolliculitis barbae.  

3.  In a December 2002 rating decision, the RO increased the 
evaluation for the veteran's service connected 
pseudofolliculitis barbae to 10 percent with an effective 
date of October 9, 2002.

4.  In a February 2004 rating decision, the RO increased the 
evaluation for the veteran's service connected 
pseudofolliculitis barbae to 60 percent with an effective 
date of October 9, 2002.

5.  There was no formal or informal claim for an increased 
rating prior to October 9, 2002, nor is it factually 
ascertainable that there was an increase in severity within 
the year preceding this date.


CONCLUSION OF LAW

The criteria for an effective date prior to October 9, 2002, 
for the award of an increased rating for pseudofolliculitis 
barbae have not been met.  38 U.S.C.A. §§ 5103A, 5107(b), 
5110 (West 2002); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.157, 
3.159, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  



Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include 
increased rating and earlier effective date claims.  

VA satisfied its duty to notify by means of a December 2002 
letter from the agency of original jurisdiction (AOJ) to the 
appellant.  The letter informed the appellant of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  

The above notice did not set forth the law pertinent to 
effective dates.  However, this is found to be harmless 
error.  Indeed, the October 2003 Statement of the Case 
included such information by citing 38 C.F.R. § 3.400.  As 
such, the failure to include such notice in the VCAA letter 
did not prejudice the veteran here.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letter noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  In addition, the October 2003 Statement 
of the Case included such notice.  Under these circumstances, 
the Board is satisfied that the appellant has been adequately 
informed of the need to submit relevant evidence in his 
possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was decided after the 
issuance of appropriate VCAA notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post-service treatment and 
examination.  Additionally, the claims file contains the 
veteran's own statements in support of his claim, to include 
testimony provided at an April 2006 hearing before the 
undersigned.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal criteria

Earlier effective dates

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency, 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. §§ 3.400, 3.400(b)(2) 
(2005).

The effective date with respect to an increase in disability 
evaluation will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(o).  However, 38 C.F.R. § 
3.400(o)(2) provides that the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if a claim is received 
within 1 year from such date, otherwise the date of receipt 
of claim.  

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 U.S.C.A. § 101(30) 
(West 2002); 38 C.F.R. § 3.1(p) (2005).

The date of receipt shall be the date on which a claim, 
information or evidence was received by VA.  38 U.S.C.A. § 
101(30); 38 C.F.R. § 3.1(r) (2005).  Any communication or 
action, indicating intent to apply for one or more benefits 
under the laws administered by VA, from a claimant, his or 
her duly authorized representative, a Member of Congress, or 
some person acting as next friend of a claimant who is not 
sui juris may be considered an informal claim.  Such informal 
claims must identify the benefit sought.  38 C.F.R. § 3.155 
(2005).

Under 38 C.F.R. § 3.157, a report of examination or 
hospitalization will be accepted as an informal claim for 
benefits.  However the provisions of 38 C.F.R. § 3.157(b)(1) 
state that such reports must relate to examination or 
treatment of a disability for which service-connection has 
previously been established or that the claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment, or hospital admission.  38 
C.F.R. § 3.157(b)(1) (2005).

Analysis

At the outset, it is noted that the Board has reviewed all of 
the evidence in the veteran's claims file.  Although the 
Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence of record.  Indeed, the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Historically, a grant of service connection for 
pseudofolliculitis barbae was initially awarded in an August 
1980 rating decision.  A noncompensable rating was assigned 
at that time.  The veteran did not appeal that determination 
and it became final.  See 38 U.S.C.A. § 7105.  The veteran 
later raised increased rating claims that were denied in May 
1994, January 1995, July 1998 and March 1999 rating 
decisions.  Those determinations have also become final.  

In correspondence received October 9, 2002, the veteran again 
raised a claim of entitlement to an increased rating for his 
service-connected pseudofolliculitis barbae.  In a December 
2002 rating decision, the RO increased the evaluation for the 
veteran's service connected pseudofolliculitis barbae to 10 
percent with an effective date of October 9, 2002.  Then, in 
a February 2004 rating decision, the RO again increased the 
evaluation for the veteran's service connected 
pseudofolliculitis barbae to 60 percent, effective back to 
October 9, 2002.

Based on the procedural history as detailed above, the March 
18, 1999 rating decision was the last final denial of 
entitlement to a higher evaluation prior to the initiation of 
the most recent increased rating claim in October 2002.  

Due to the finality of the March 18, 1999, rating decision, 
an award of an increased rating cannot precede that 
determination.  Thus, the question for consideration is 
whether an earlier effective date prior to October 9, 2002, 
but after March 18, 1999, is possible.   

As previously noted, the effective date with respect to an 
increase in disability evaluation will be the date of receipt 
of claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o).  An exception is 
provided in, 38 C.F.R. § 3.400(o)(2), which states that the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if a claim is received within 1 year from such date, 
otherwise the date of receipt of claim.

Under 38 C.F.R. § 3.400(o)(2), it is necessary to determine 
whether, sometime from October 8, 2001 through October 8, 
2002, an increase in the veteran's pseudofolliculitis barbae 
became factually ascertainable.  However, there is no medical 
evidence of record between these two dates.  Therefore, an 
increase in his disability was not factually ascertainable 
within the year prior to the October 9, 2002 claim date.  

As the exception provided in 38 C.F.R. § 3.400(o)(2) is thus 
inapplicable, the standard remains that of a comparison 
between the date of receipt of claim or the date entitlement 
arose, with the later of the two serving as the effective 
date.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o).  Thus, 
the October 9, 2002, date of claim is the appropriate 
effective date here, because even if the date that the 
entitlement arose could be found to precede it, the latter of 
the two dates controls.  38 C.F.R. § 3.400(o).   

The Board has also reviewed the claims file for any 
communication submitted between the previous final RO 
determination issued on March 18, 1999, and the claim date of 
October 9, 2002, that could be identified as an informal 
claim.  See 38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(p).  
However, no such communication was found in the record.

In conclusion, the evidence of record fails to establish 
entitlement to an effective date earlier than October 9, 
2002, the date presently assigned.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 




ORDER

An effective date earlier than October 9, 2002, for an award 
of a 60 percent evaluation for pseudofolliculitis barbae is 
denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


